Citation Nr: 0418839	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  98-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for chronic 
bronchial asthma, currently evaluated as 60 percent 
disabling.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 16, 
1986, to November 14, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 

This case was remanded by the Board in April 2000, October 
2000, May 2001, and February 2003.


FINDING OF FACT

Current evidence of record does not show that Forced 
Expiratory Volume in one second (FEV-1) is less than 40 
percent of predicted, a ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) is less than 40 percent, the appellant 
experiences one attack per week with episodes of respiratory 
failure, or that the appellant requires daily use of systemic 
(oral or parenteral) high does corticosteroids or 
immunosuppressive medications.


CONCLUSION OF LAW

A rating in excess of 60 percent for chronic bronchial asthma 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of a December 1997 rating action, and that 
the VCAA was not signed into law until November 2000, it was 
not until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the Board observes that in regard to the issue 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing and at a hearing before the undersigned Board member.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the appellant has also been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to an evaluation in excess of 60 percent for 
chronic bronchial asthma.  The discussions in the statement 
of the case and the supplemental statements of the case have 
further informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  

With respect to VA's duty to notify, in a January 2001 
letter, the RO informed the appellant that his claim had been 
reviewed to ensure compliance with the VCAA.  In addition, 
the RO sent the appellant a letter in July 2001 in which he 
was notified of the VCAA, the types of evidence he needed to 
submit, and the development the VA would undertake.  He was 
told what information and evidence was needed to substantiate 
a claim for an increased rating.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  Therefore, 
in light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied (see Quartuccio, 16 Vet. App. 
at 183), and that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence.  He was also provided with notice of the 
appropriate law and regulations pertinent to his increased 
rating claim.  He was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in December 1995, May 1997, August 1997, 
September 1998, March 1999, April 2002, and December 2003, 
the appellant was provided VA examinations which were 
pertinent to his service-connected chronic bronchial asthma.  
The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.     

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish an 
increased rating, and has been provided assistance in 
obtaining the evidence.  Thus, the Board finds that no 
additional notice or duty to assist is required under the 
provisions of 38 C.F.R. § 3.159.


II.  Factual Background

By a May 1993 rating action, the RO granted the appellant's 
claim for entitlement to service connection for a lung 
condition, diagnosed as chronic obstructive pulmonary disease 
(COPD).  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 6699-6603 (pulmonary 
emphysema) for the appellant's service-connected COPD, 
effective from December 30, 1992.       

In December 1995, the appellant underwent a VA examination.  
At that time, he stated that he had nightly wheezing and 
difficulty with breathing when lying down. He also reported 
that exposure to any strong odor caused wheezing and 
shortness of breath, and he indicated that he used Primetene 
Mist for the relief of his symptoms. Physical examination 
disclosed that he was well built and nourished.  There were a 
few bibasilar wheezes to auscultation.  Pulmonary function 
testing disclosed that the appellant had Forced Vital 
Capacity (FVC) of 63 percent of predicted; FEV-1 of 64 
percent of predicted; and FEV-1/FVC was 79.62 percent.  The 
evaluation was performed without post-bronchodilation 
testing, and the technician noted that the results suggested 
poor initial effort and/or neuromuscular disorder.  The 
appellant was diagnosed with bronchial asthma and with 
bronchitis. 

By a January 1996 rating action, the RO increased the 
disability rating for the appellant's service-connected COPD 
from 10 percent to 60 percent disabling under Diagnostic Code 
6699-6603, effective from October 30, 1995.

In March 1997, the appellant submitted a statement to the RO.  
In the statement, he indicated that he experienced severe 
shortness of breath and that his symptoms had worsened.  

A VA examination was conducted in May 1997.  At that time, 
the appellant underwent pulmonary function testing, which was 
stopped after he developed seizure-like activity, and the 
technician noted that the results which were obtained 
suggested poor initial effort by the appellant, with FVC of 
64 percent of predicted; FEV-1 of 61 percent of predicted; 
and FEV-1/FVC of 95 percent.  After examination by a 
physician who determined that the appellant had not 
experienced a seizure, the appellant underwent a physical 
examination which showed that his lungs were clear to 
auscultation, with no wheezes or crackles.  The appellant 
refused to undergo repeat pulmonary function testing.  Chest 
X-ray studies were normal, and the appellant was diagnosed 
with asthma by history, well controlled, with no 
exacerbation.  It was noted that the appellant used a nasal 
inhaler to treat his asthma.    

In August 1997, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from February 1993 to August 
1997.  The records show intermittent treatment for the 
appellant's asthma.  According to the records, in January 
1996, the appellant was treated after complaining of 
shortness of breath at night.  Upon physical examination, the 
appellant demonstrated lung wheezes.  The diagnosis was 
asthmatic attack.  The records further reflect that in 
February 1997, the appellant demonstrated lung wheezes on 
examination and was diagnosed with asthma.   

In August 1997, the appellant underwent a VA examination.  At 
that time, the appellant's complaints included shortness of 
breath on exertion and nocturnal attacks of asthma.  He 
indicated that he experienced typical asthma attacks once a 
week, but that he woke almost nightly due to shortness of 
breath.  According to the appellant, his inhaler usually 
relieved his symptoms.  Upon physical examination, the 
appellant's lungs were clear, and there was no sign of cor 
pulmonale.  The examiner noted that the appellant had dyspnea 
on exertion, but no productive cough or active infection, and 
he reported that laboratory testing and chest X-ray studies 
were normal.  Pre-bronchodilation pulmonary functioning 
testing disclosed that the appellant had FVC of 50 percent of 
predicted; FEV-1 of 50 percent of predicted; and FEV- 1/FVC 
of 100 percent.  Post-bronchodilation testing showed that the 
appellant had FVC of 83 percent of predicted; FEV-1 of 78 
percent of predicted; and FEV-1/FVC of 94 percent.  The 
appellant was diagnosed with bronchial asthma.

By a December 1997 rating action, the RO decreased the 
disability rating for the appellant's service-connected COPD, 
from 60 percent to 10 percent disabling under Diagnostic Code 
6699-6603, effective from March 1, 1998.  

In June 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that he experienced asthma 
attacks on an almost daily basis, but that he was able to 
control those attacks without seeking medical attention.  
(Transcript (T.) at pages (pgs.) 1 & 2).  He indicated that 
he still experienced constant shortness of breath and 
wheezing, and that stress and exertion precipitated the 
attacks.  (T. at pgs. 3 & 4).  According to the appellant, he 
took two inhalers to treat his asthma; one was Vanseril and 
the other was a steroid inhaler.  (T. at page (pg.) 2).     

A VA examination was conducted in September 1998.  At that 
time, the appellant stated that he experienced almost daily 
wheezing and had nocturnal wheezing three times a week.  The 
appellant indicated that he also had a chronic productive 
cough.  Upon physical examination, it was noted that the 
appellant was well built and nourished, and not in acute 
cardiorespiratory distress.  The appellant exhibited normal 
chest expansion and resonance, and his breath sounds were 
clear and vesicular.  No wheezes or rales were present.  Pre-
bronchodilation pulmonary function testing disclosed that the 
appellant had FVC of 44 percent of predicted; FEV-1 of 36 
percent of predicted; and FEV-1/FVC of 66 percent.  Following 
bronchodilation, the appellant had FVC of 32 percent of 
predicted; FEV-1 of 29 percent of predicted; and FEV-1/FVC of 
73 percent.  The technician noted that the appellant gave 
very poor effort secondary to claimed dizziness, and 
explained that the testing was not completed. The appellant's 
VA examiner interpreted the above pulmonary function testing 
results as showing severe obstructive airway impairment and 
moderate restrictive impairment, although he recognized the 
appellant's suboptimal effort.  Chest X-ray studies showed 
that the lungs were of low volume.  The appellant was 
diagnosed with severe bronchial asthma, with no evidence of 
emphysema or COPD.  He was also diagnosed with exercise-
induced asthma by history.

In March 1999, the appellant underwent a VA examination.  At 
that time, he reported that he used two inhalers, one of 
which was a steroid.  Physical examination was negative for 
any abnormalities.  Pre-bronchodilation pulmonary function 
testing disclosed that the appellant had FVC of 46 percent of 
predicted; FEV-1 of 32 percent of predicted; and FEV-1/FVC of 
57 percent.  Post-bronchodilation testing showed that the 
appellant had FVC of 66 percent of predicted; FEV-1 of 60 
percent of predicted; and FEV-1/FVC of 75 percent.  The 
technician noted that the appellant's efforts were 
suboptimal.  The diagnoses were the following: (1) chronic 
persistent severe bronchial asthma, and (2) exercise-induced 
asthma.

In an April 1999 rating action, the RO recharacterized the 
appellant's service-connected COPD as chronic bronchial 
asthma.  At that time, the RO increased the disability rating 
for the appellant's service-connected bronchial asthma from 
10 percent to 30 percent disabling under Diagnostic Code 
6602, effective from March 1, 1998.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he was using two inhalers for his asthma.  (T. 
at pg. 3).  The appellant stated that when he had to exert 
himself or if he came in contact with a strong odor, he would 
have to use the inhalers approximately six to seven times a 
day.  (Id.).  He also reported that for the last 20 years, he 
had taken steroidal medication and that at present, he took 
steroids three times a day.  (T. at pg. 7).  According to the 
appellant, in the past two years, he had not had any asthma 
attacks which had led to hospitalization, but that "it [had] 
been close."  (T. at pages 4 & 10).      

In August 2001, the RO received VAMC outpatient treatment 
records, from November 1993 to July 2001.  The records show 
intermittent treatment for the appellant's asthma.  In April 
2001, it was noted that according to the appellant, in 
November 2000, he had started working as an apprentice 
electrician.  However, the appellant stated that he had an 
attack of bronchial asthma at work and was subsequently let 
go, and was told that his asthma was a risk for his job.       

In October 2001, the RO received records from the Social 
Security Administration (SSA), from April 1988 to April 1999.  
The records show that the appellant was receiving SSA 
disability benefits for an unrelated disorder.  The records 
also include a report of a March 1999 examination of the 
appellant conducted under the auspices of the SSA.  In the 
March 1999 examination report, it was noted that according to 
the appellant, he experienced shortness of breath with 
exertion.  The appellant also noted that he used an Albuterol 
inhaler and a steroid inhaler for his asthma.  Physical 
examination disclosed the presence of wheezing.  The 
pertinent diagnosis was chronic bronchial asthma.       

A VA examination was conducted in April 2002.  At that time, 
the appellant stated that he experienced shortness of breath 
and indicated that while he could walk any distance slowly, 
he experienced dyspnea on exertion with exercise, fast 
walking, or cold exposure.  He indicated that his symptoms 
were also worsened by exposure to certain chemicals.  The 
appellant noted that he used Albuterol and Azmacort inhalers 
on an intermittent basis.  According to the appellant, he had 
worked for a packaging company, but he had to quit due to 
breathing difficulties from exposure to cardboard dust.  
Physical examination disclosed the absence of any wheezing or 
crackles.  The appellant's lungs had equal and good 
expansion, his expiration was prolonged, and his lungs were 
clear to percussion and auscultation. Chest X-ray studies 
were normal.  Pre-bronchodilation pulmonary function testing 
disclosed that the appellant had FVC of 66 percent of 
predicted; FEV-1 of 48 percent of predicted; and FEV-1/FVC of 
56 percent.  Post-bronchodilation testing showed that the 
appellant had FVC of 85 percent of predicted; FEV-1 of 63 
percent of predicted; and FEV-1/FVC of 57 percent.  The 
technician noted that the appellant gave adequate effort for 
his testing.  The diagnosis was bronchial asthma of moderate 
severity, not adequately treated.  The examiner concluded 
that the appellant needed to be on inhaled corticosteroids 
daily, even when asymptomatic.

By a September 2002 decision, the Board concluded that the 
criteria for restoration of a 60 percent rating for the 
appellant's chronic bronchial asthma had been met.  Thus, as 
per the Board's September 2002 decision, in an October 2002 
rating action, the RO restored the appellant's 60 percent 
evaluation under Diagnostic Code 6602 for his service-
connected bronchial asthma, effective from March 1, 1998.  

In December 2003, the appellant underwent a VA examination.  
At that time, he stated that he experienced wheezing and 
coughing two to three times a week, especially when exposed 
to smoke, perfume, strong odors, cats, and/or tree pollen.  
He indicated that he also had nocturnal wheezing and coughing 
about two to three times a week.  According to the appellant, 
in the last two years, he had not had any emergency room 
visits or admissions to a hospital.  He reported that he used 
an Albuterol inhaler and aerosol, and that he used Combivent, 
two puffs, four times a day.  Upon physical examination, the 
appellant's lungs were clear to percussion and auscultation.  
Pre-bronchodilation pulmonary function testing disclosed that 
the appellant had FVC of 62 percent of predicted; FEV-1 of 50 
percent of predicted; and FEV-1/FVC of 79 percent.  Post-
bronchodilation testing showed that the appellant had FVC of 
63 percent of predicted; FEV-1 of 57 percent of predicted; 
and FEV-1/FVC of 89 percent.  The technician noted that the 
appellant provided a good effort for his testing.  The 
appellant's VA examiner interpreted the above pulmonary 
function testing results as showing moderate obstructive 
impairment, with significant response to bronchodilator.  The 
examiner also noted that there was a moderate decrease in 
diffusion capacity.  The diagnosis was bronchial asthma of 
moderate severity, which was persistent and poorly 
controlled.  The examiner noted that the appellant continued 
to have symptoms two to three times a week, which was 
possibly because the appellant was not on inhaled 
corticosteroids.  According to the examiner, inhaled 
corticosteroid was indicated in the appellant.  The examiner 
opined that the appellant's ability to work was limited to an 
environment which was dust, smoke, and allergen free, and 
limited to his tolerance of wheezing and breathing 
difficulty.  


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant's service-connected bronchial asthma is rated 
in accordance with 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2003).  Under the criteria of Diagnostic Code 6602, in 
effect from October 7, 1996, bronchial asthma manifested by 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, warrants a 60 percent disability rating.  A 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted, or; FEV-1/FVC of less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; the requirement of daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2003). 

The appellant maintains that his current rating is not high 
enough in light of the disability that his bronchial asthma 
causes.  He indicates that he experiences wheezing and 
coughing two to three times a week, and that he also 
experiences nocturnal wheezing and coughing two to three 
times a week.  According to the appellant, he uses inhalers, 
including a steroid inhaler, to treat his asthma.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).       

In the instant case, the Board has considered the evidence of 
record but finds that there is no basis for a higher 
evaluation under Diagnostic Code 6602.  In this regard, the 
Board notes that during the course of the claim, with three 
isolated exceptions, pulmonary function test results of FEV-1 
and FEV-1/FVC have not been worse than those outlined in 
Diagnostic Code 6602 for a 60 percent rating and in fact, 
some test results do not satisfy the criteria for the current 
60 percent rating.  Specifically, the Board recognizes that 
in the appellant's September 1998 VA examination, pre-
bronchodilation pulmonary function testing disclosed that the 
appellant had FEV-1 of 36 percent of predicted, and following 
bronchodilation, the appellant had FEV-1 of 29 percent of 
predicted.  In addition, in the appellant's March 1999 VA 
examination, pre-bronchodilation pulmonary function testing 
disclosed that the appellant had FEV-1 of 32 percent of 
predicted. 

 However, as previously stated, although the regulations 
require a review of ing past medical history of a service-
connected disability, they do not give past medical reports 
precedence over current examinations.  Francisco, 7 Vet. App. 
at 55.  It is the more recent evidence that is of primary 
concern because it provides the most accurate picture of the 
current severity of the disability.  Id.  Thus, upon a review 
of the appellant's most recent VA examinations, the Board 
notes that in the appellant's April 2002 VA examination, pre-
bronchodilation pulmonary function testing disclosed that the 
appellant had FEV-1 of 48 percent of predicted, and FEV-1/FVC 
of 56 percent.  Post-bronchodilation testing showed that the 
appellant had FEV-1 of 63 percent of predicted, and FEV-1/FVC 
of 57 percent.  Moreover, in the appellant's December 2003 VA 
examination, pre-bronchodilation pulmonary function testing 
disclosed that the appellant had FEV-1 of 50 percent of 
predicted, and FEV-1/FVC of 79 percent.  Post-bronchodilation 
testing showed that the appellant had FEV-1 of 57 percent of 
predicted, and FEV-1/FVC of 89 percent. 

 Accordingly, the Board is satisfied that the veteran's 
current disability picture meets the criteria for a 60 
percent rating but no more.      

In this case, the Board also recognizes that the appellant 
uses inhalers and other medication to control his asthma.  
However, he does not require daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications, as contemplated for a 100 percent rating.  In 
this regard, the Board notes that in the appellant's most 
recent VA examinations, in April 2002 and December 2003, 
although the respective examiners indicated that the 
appellant needed to be on inhaled corticosteroids daily, 
there is no evidence of record showing that the appellant is 
using systemic (oral or parenteral) high dose corticosteroids 
on a daily basis.  Moreover, although the appellant states 
that he has asthma attacks, primarily involving wheezing and 
coughing, two to three times a week, nevertheless, there is 
no evidence of record showing that the appellant has asthma 
attacks, with episodes of respiratory failure, as required 
for a 100 percent rating.  Thus, the Board finds that the 
evidence is against an evaluation in excess of 60 percent for 
chronic bronchial asthma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the doubt 
doctrine is not applicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected bronchial asthma, interference with his employment 
is to be expected.  The rating criteria account for such a 
thing. Nevertheless, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The Board recognizes that the appellant has 
maintained that he is unable to maintain employment due to 
his bronchial asthma.  In addition, the Board also recognizes 
that in the appellant's December 2003 VA examination, the 
examiner opined that the appellant's ability to work was 
limited to an environment which was dust, smoke, and allergen 
free, and limited to his tolerance of wheezing and breathing 
difficulty.  Thus, it is undisputed that the appellant's 
bronchial asthma has an adverse effect on employment.  
However, as noted above, the schedular rating criteria are 
designed to take such factors into account.  In the 
appellant's case, there is no indication that his bronchial 
asthma is so unusually debilitating as to warrant a referral 
of his case for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b). Therefore, the Board concludes that the RO's 
action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.


ORDER

Entitlement to a rating in excess of 60 percent for chronic 
bronchial asthma is denied. 




	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



